Exhibit MegaWest Energy Corp. Management Discussion and Analysis as of March 25, 2009 (in Canadian dollars unless otherwise indicated) MANGAGEMENT DISCUSSION AND ANALYSIS as of March 25, 2009 Management’s discussion and analysis (“MD&A”) is a review of operations, current financial position and outlook for MegaWest Energy Corp (“MegaWest” or the “Company”).It should be read in conjunction with the interim consolidated financial statements and the notes thereto for the three and nine months ended January 31, 2009 and 2008, the annual consolidated financial statements for the year ended April 30, 2008 and 2007 and the related notes thereto, prepared in accordance with Canadian generally accepted accounting principles. NATURE OF BUSINESS MegaWest is a non-conventional oil company with emphasis on North American heavy oil projects.MegaWest has operatorship of, and owns or has the right to earn a majority interest in, over 146,000 gross acres of prospective oil and gas leases in Missouri, Kansas, Kentucky, Montana, and Texas. MegaWest is incorporated in Alberta and its shares trade in the United States on the Over-the-Counter Bulletin Board exchange (“OTC”) under the symbol “MGWSF”. MegaWest had working capital of $2,545,652 at January 31, 2009.Due to significantly reduced oil prices, the Company suspended operations at its two Missouri heavy oil projects in December 2008.The Company is now able to negotiate much lower gas supply prices for the projects and, depending on oil and fuel gas prices and availability of sufficient capital, is evaluating the re-start of one of the Missouri projects in the third quarter of calendar 2009.In addition, the Company is evaluating alternatives related to the Kentucky project, which include attracting a joint venture partner and re-negotiating its work commitment.The Company is continuing to implement reductions to its administrative and operating costs.Additional capital will be required in the future to fund its operating, capital and administrative costs.Additional capital may be in the form of equity, debt, sale of property, joint venture farmouts or any combination thereof. In January 2009, the Company has reduced overall staffing by 71% and corresponding salaries by 63%.The Company has retained only a core staff of personnel to ensure continuity and the capacity to restart the projects in Missouri which were shut-in during December 2008. While the outcome of these matters cannot be predicted with certainty at this time, the Company’s interim financial statements for the period ended January 31, 2009 as well as the
